   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 1 of 12 PageID #:1500




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

   NORMAN JOHNSON, R10495,                         )
                                                   )
                    Petitioner,                    )
                                                   )
          v.                                       )         Case No. 17 CV 3997
                                                   )
   DAVID GOMEZ, Warden,                            )
    Stateville Correctional Center,                )         The Honorable John F. Kness
                                                   )
                  Respondent.                      )




                  PETITIONER NORMAN JOHNSON’S SUR-REPLY TO
                          RESPONDENT’S SUR-RESPONSE

       Norman Johnson (“Norman”) files his Sur-reply to Respondent’s Sur-response regarding

his petition for habeas corpus relief. Norman exhausted all state court remedies in support of his

claim of ineffective assistance of trial counsel. Norman has presented new evidence to this Court

that establishes his innocence. Therefore, this Court should grant Norman’s request for an

evidentiary hearing.

                                         I.     Background

       Norman is currently an inmate at Stateville Correction Center, and filed a petition for

habeas corpus relief under 28 U.S.C. § 2254 challenging his 2011 murder conviction in the Circuit

Court of Cook County, State of Illinois. (Doc.# 1). On January 21, 2011, a jury convicted Norman

of first-degree murder. On February 9, 2011, the trial court denied Norman’s motion for a new

trial and sentenced him to forty-years (40) in the Illinois Department of Corrections.
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 2 of 12 PageID #:1501




       Norman appealed his conviction to the First District Court of Appeals on June 28, 2011.

The court affirmed the conviction on July 26, 2013. See People v. Johnson, 2013 IL App (1st)

11137 ¶ 1. Norman did not seek review to the Illinois Supreme Court.

       On February 10, 2014, Norman filed a pro se post-conviction petition alleging, inter alia,

that the trial counsel was constitutionally ineffective for failing to call Andrew Sanford, an

exculpatory witness, despite opining in opening remarks that Mr. Sanford’s testimony would

demonstrate that he could not actually identify the shooter. Trial Tr. BB-18-19. On May 9, 2014,

the trial court dismissed the petition on the basis that Norman failed to attach a supporting affidavit

from Andrew Sanford.

       On June 4, 2014, Norman filed a pro se motion to reconsider. The court denied Norman’s

motion to reconsider on July 8, 2014. Norman appealed the dismissal. The First District Court of

Appeals affirmed. See People v. Johnson, 2016 IL App (1st) 142544 ¶ 1. The Illinois Supreme

Court denied review. People v. Johnson, 65 N.E.3d 844 (Ill. 2016).

       The appellate court cited Norman’s failure to attach Andrew Sanford’s affidavit to his

appeal as the basis for its dismissal of his petition. Id. at ¶¶ 39-42. This defect has since been

corrected. Norman filed an affidavit in this Court from Andrew Sanford which provides reliable

and compelling eyewitness evidence that Norman did not shoot Jerrell Jackson. See Sanford Aff.

¶¶ 11, 15, & 17-18. Doc.# 9-1.

       Irrespective of default, the Andrew Sanford affidavit establishes conclusively that Norman

is innocent of the crime. See Doc.# 9 at 5; Doc.# 9-1. Further, an affidavit filed by Jason Coley,

the actual shooter, recanting his prior statements to police and trial testimony buttresses the

Sanford affidavit.    See Doc.# 16-1. Finally, information provided by Margaret Faulkner

contextualizing the pressure she was under from the prosecution to identify Norman as the shooter




                                                  2
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 3 of 12 PageID #:1502




weakens the State’s case that Norman was actually present at the time of the shooting. See Exhibit

1, Text Messages from M. Faulkner, attached herewith.

                                         II.     ARGUMENT

           A. Norman Has Exhausted All State Remedies.

       A petitioner may advance a petition for habeas relief after he exhausts all state avenues of

relief. Spreitzer v. Schomig, 219 F.3d 639, 640 (7th Cir. 2000) (citing Henderson v. Thieret, 859

F.2d 492, 496 (7th Cir. 1988)). A petitioner exhausts his state remedies after presenting all of his

claims in state court prior to filing in federal court. 28 U.S.C. § 2254 (b)(1). A “fair presentment”

of a petitioner’s claims occurs when state courts have “a meaningful opportunity to pass upon the

substance of the claims [petitioner] later presses in federal court.” Schomig, 219 F.3d at 645 (citing

Howard v. O’Sullivan, 185 F.3d 721, 725 (7th Cir. 1999)). Importantly, a petitioner’s state and

federal claims “need not be exact replicas of each other to satisfy the fair presentment

requirement.” Hampton v. Leibach, 290 F. Supp. 2d 905, 917-918 (N.D. Ill. 2001) (citing Howard

v. O’sullivan, 185 F.3d 721, 725 (7th Cir. 1999)).

       On February 10, 2014, Norman presented his claims for ineffective assistance of trial

counsel to the trial court. (Doc.#1 at 2-3). The petition was rejected on May 9, 2014. Id. On June

4, 2014, Norman requested that the court reconsider its ruling and was denied again. Id. at 3.

Subsequently, the Illinois First District Court of Appeals affirmed the lower court’s decision. Id.

The Illinois Supreme Court denied review. Id.

       Norman has consistently raised the same claim at each of the state court levels, and now at

this federal court level. While the state courts rejected Norman’s post-conviction appeal due to a

failure to attach the Andrew Sanford affidavit, the affidavit bolsters an existing claim. See

Hampton, 290 F. Supp. 2d at 918 (where the subsequent submission of a relevant affidavit in

federal court, “supplements, but does not fundamentally alter, the claim [that has been] presented


                                                  3
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 4 of 12 PageID #:1503




to the state courts.”) (citing Boyko v. Parke, 259 F.3d 781, 789 (7th Cir. 2001) (internal quotations

omitted)). In Hampton, the court in this district concluded that the “omission of [an] affidavit in

state court does not mean that [petitioner’s] claim was not fairly presented.” Hampton, 290 F.

Supp. 2d at 918. Norman has both exhausted his remedies at the state level and has fairly presented

his claim here, and therefore this Court should permit an evidentiary hearing on the arguments

presented.

              B. Alternatively, Justice Demands the Excusal of any Failure to Exhaust.

       Even if this Court finds that Norman’s claim was not fairly presented to the lower state

courts, justice demands the excusal of the default. See Doc.# 40 at 2. Illinois law allows “[a]

federal court [to] excuse a procedural default if a petitioner can show either cause for the default

and actual prejudice as a result of the alleged violation of federal law, or [the petitioner] can

demonstrate that failure to consider the claim will result in a fundamental miscarriage of justice.”

Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010) (citing Coleman v. Thompson, 501 U.S. 722,

750 (1991)). Cause is defined as “‘an objective factor, external to the defense that impeded the

defendant’s efforts to raise the claim in an earlier proceeding.’” McKee, 589 at 382 (quoting People

v. Britt-El, 794 N.E.2d 204, 209 (Ill. 2002)). Additionally, “[p]rejudice means, ‘an error which so

infected the entire trial that the resulting conviction violates due process.’” Id.; see also 725 ILCS

5/122-1(f).

       Even if Norman’s ineffective assistance of counsel claim is defaulted, he has demonstrated

both “cause” and “prejudice” for the default as required by law. But for counsel’s ineffectiveness,

Norman would have called Andrew Sanford to testify at trial. Counsel was aware of Andrew

Sanford before trial. See Doc.# 1 at 10. Additionally, Andrew Sanford was prepared to give

powerful exculpatory testimony that Norman was not among the victim’s assailants on the night




                                                  4
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 5 of 12 PageID #:1504




of the shooting. Id. Indeed, during her closing argument, Norman’s counsel highlighted the

importance of Sanford’s would-be testimony – characterizing him as “a solid citizen” with “a

perfect shot” to view the culprits. Trial Tr. DD-30. Norman’s counsel provided no reason for his

absence. Id.

       Further, Norman’s counsel failed to conduct a rudimentary investigation in support of his

case for innocence. As previously stated, the Sanford and Coley Affidavits emerged as a result of

Norman’s own post-conviction inquiry. Moreover, Margaret Faulkner’s trial testimony has been

further undermined by her later equivocations. Norman’s counsel, in her closing, highlighted that

for Faulkner, it was “her desire, of course, to get out of county jail, [and] that the only way she

could get out of the county jail was to testify here for the [S]tate.” Trial Tr. DD-22-23. As

discussed in detail in Norman’s petition for habeas relief, these revelations are especially critical

in light of the prosecution’s threadbare trial evidence. Doc.# 1 at 4-9. Individually and collectively,

counsel’s critical investigatory and trial failures establish “cause” for any failure to exhaust his

claims. Moreover, counsel’s ineffectiveness violated Norman’s due process rights and prejudiced

his conviction.

       This Court now has Andrew Sanford’s Affidavit to consider among other new evidence.

Thus, Norman is entitled to an evidentiary hearing, at the very least. See Hampton, 290 F. Supp.

2d at 920 (concluding Petitioner did not receive a “’full and fair’ hearing on his failure to

investigate claim” when petitioner was not able to “explore his trial counsel’s reasons . . . for

failing to interview and call the witnesses whose names [petitioner] had given [to his counsel]”);

see also Bruce v. United States, 256 F.3d 592, 600 (7th Cir. 2001) (requiring trial court to conduct

a hearing regarding a subsequently filed affidavit because “[t]estimony by . . . the alibi witness[]




                                                  5
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 6 of 12 PageID #:1505




presumably will enable the court to assess the adequacy of the representation . . . and to determine

whether that representation was prejudicial”).

       As detailed here and in Norman’s earlier filings in this Court, Norman’s counsel failed to

call Andrew Sanford (Norman’s strongest defense witness), failed to fully investigate or develop

his case for innocence, and failed to effectively attack the State’s case. Therefore, notwithstanding

any default, this Court must allow Norman’s case to proceed to an evidentiary hearing.

        C.     Norman Has Sufficiently Demonstrated Actual Innocence to Excuse His
               Default.

       Norman’s new evidence casts considerable doubt on the fairness of his conviction and

sufficiently demonstrates his claim of actual innocence. Most importantly, new evidence “does not

mean ‘newly discovered evidence’; it just means evidence that was not presented at trial.” Jones

v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016), citing Schlup v. Delo, 513 U.S. 298, 322 (1995).

This Court’s inquiry must consider “all the evidence, old and new, incriminating and exculpatory,

without regard to whether it would necessarily be admitted under rules of admissibility that would

govern at trial.” Jones, 842 F.3d 454, 461, quoting Schlup 513 U.S. at 329. In turn, based on the

new evidence, this Court must “make a probabilistic determination about what reasonable,

properly-instructed jurors would do.” Schlup, 513 U.S. at 329.

       Norman’s assertion of actual innocence is procedural as it is based on his claim of

ineffective assistance of counsel. See Jones, 842 F.3d at 462. Procedural actual innocence claims

are held to a less stringent standard than substantive claims. Id. In evaluating procedural claims, a

petitioner’s new evidence need only establish "sufficient doubt about [his] guilt to undermine

confidence in the result of the trial without the assurance that the trial was untainted by

constitutional error.” Id. (quoting Schlup, 513 U.S. at 317).




                                                 6
    Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 7 of 12 PageID #:1506




       Our own Circuit in Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016), sheds light on

when a district court should hold that a defendant has crossed the gateway standard for a procedural

actual innocence claim. In that case, Jones’s attorney failed to call a critical witness that provided

exonerating evidence for the defendant. Id. at 460. Additionally, the prosecution’s witnesses were

“all over the map.” Id. at 462. The district and appellate courts both held that Jones met the

threshold for an actual innocence claim, and that he had properly alleged a constitutional violation

of his Sixth Amendment right to ineffective assistance of counsel. Id. at 467. The Court reasoned

that “[a]s a general matter, a defense attorney's failure to present a material exculpatory witness of

which he was aware qualifies as deficient performance.” Id. at 464.

       Norman’s case bears striking similarity to Jones. First, as detailed in Norman’s Habeas

Petition, Andrew Sanford was a critical exculpatory witness, but was not called to testify at trial.

At the scene of the shooting, a stray bullet pierced the window of Sanford’s apartment and struck

him, causing minor injuries. See Trial Tr. CC-85, DD-30. While neither the State, nor the defense

called Andrew Sanford to testify, a police report established that he observed the shooting. 1

Further, Sanford knew Norman for many years before the shooting and would have recognized

him by sight. Doc.# 9 at 1. Sanford would have also testified that none of the shooters resembled

Norman, as the shooters were significantly taller than Norman. Id. The Sanford Affidavit explains

that he saw three men approach the intended victim at the dice game. Id. Though he was unable to

clearly see their faces, Sanford was familiar with Norman’s figure and could tell that he was not

part of the group. Id. The men who approached the dice game were approximately five feet and



1
  The report indicates that a Chicago police officer spoke with an individual identified as
“Victim 2” who was indoors when the shooting occurred. “Victim 2” told the officer that he saw
three men walk towards the dice game on St. Louis Avenue and then open fire. Seconds later, a
bullet struck “Victim 2.” While the report redacts the victim’s name, Andrew Sanford was the
only victim shot while inside his home. Hence, “Victim 2” could only be Andrew Sanford.


                                                  7
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 8 of 12 PageID #:1507




eleven inches tall (5’11). Norman is only five feet and six inches tall (5’6) - a considerable

difference. A. Sanford Aff. ¶¶ 12-13.

       Moreover, like Jones, the State’s witnesses “were all over the map” at Norman’s trial.

Jones, 843 F.3d at 462. Again, as developed more fully in Norman’s Habeas Petition, the State’s

case against him was rife with contradictory statements by its three main fact witnesses, Douglas

Johnson, Margaret Faulkner, and Jason Coley. See Doc.# 1. Douglas Johnson, known as “Fresh,”

testified that there were three shooters, a man in a white t-shirt accompanied by two other men

wearing black hoodies. Trial Tr. BB-119. Faulkner testified that there were only two “boys”

wearing dark hoodies that were the shooters. Trial Tr. BB-61. Faulkner said nothing about a man

in a white t-shirt or a “triangle” formation. Trial Tr. BB-93. Faulkner agreed that “if anybody is

saying that there were three people out there, that would be wrong.” Trial Tr. BB-93. On cross-

examination, Coley admitted to a conversation with Norman’s defense counsel during which he

divulged that three other men accompanied him to the crime scene. Trial Tr. BB-199-200.

       “Fresh” also testified he did not see any of the shooters’ faces. Trial Tr. BB-120-21, 141.

Instead, he testified that he could only identify Mr. Coley by the sound of his voice, contradicting

his grand jury testimony where he testified that he was able to identify Mr. Coley by sight. Trial

Tr. BB-120-21, 136, 141. Two days after the shooting, “Fresh” recalled that police detectives

“showed [him] some pictures of some peoples [sic].” Trial Tr. BB-128. He was unable to make

any positive identifications from the photographs. Trial Tr. BB-129. “Fresh” repeatedly stated that

he “never” told police that Coley and Norman were the shooters. Trial Tr. BB-133-34. To the

contrary, “Fresh” maintained that the officers “told [him] that” Coley and Norman were the

culprits. Trial Tr. BB-134. “Fresh” described the officers’ efforts to persuade him to inculpate the

two men as a “script” and a “story.” Trial Tr. BB-136.




                                                 8
   Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 9 of 12 PageID #:1508




       Additionally, Margaret Faulkner admitted that she expressed concern about the lineup in a

meeting with a defense investigator. Trial Tr. BB 93-94. Faulkner told the investigator that, prior

to her identification of Norman in the lineup, an officer showed her a photograph of Norman and

told her that he was “identified with [Coley] all the time so [the second shooter] has to be him.”

Trial Tr. BB 95-96. Based on those comments, Faulkner believed that the police “were trying to

make [her]” identify Norman as the second shooter. Trial Tr. BB 96-97. After Faulkner picked

Norman from the lineup, one officer told her, “You did good.” Trial Tr. BB-97.

       If this Court grants an evidentiary hearing, Norman anticipates offering text messages from

Faulkner representing that the officer investigating Norman’s case pushed her to identify Norman

as one of the shooters. Faulkner expressed in her texts that she was under pressure from the police

and said that she was pushed to pick Norman’s picture out of the lineup. Faulkner said she did not

know what anyone’s face looked like the night of the shooting and that she felt bad picking out

Norman because she did not know what she had done in selecting him. See attached Exhibit 1, text

messages form Margaret Faulkner. Moreover, Faulkner was jailed in order to guarantee her

appearance at the trial to give testimony. Trial Tr. DD-22-23.

       Finally, Coley’s testimony contradicted his prior statements that he had made to

investigators. Trial Tr. DD-23. Coley admitted that the disclosure contradicted his prior statements

and trial testimony when he claimed that only one other person – an unidentified associate of

Norman’s – was present. Trial Tr. BB-168, 199. Coley said that he did not initially inculpate

Norman in a post-arrest interview, but did so only after the police told him that Norman was also

a suspect and showed him Norman’s photograph. Trial Tr. BB-177, 199. Coley stated that he knew

that the police had arrested Norman and released him shortly thereafter. Trial Tr. BB-208. Coley

suspected that Norman identified Coley as the shooter, resulting in Norman’s quick release from




                                                 9
  Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 10 of 12 PageID #:1509




custody. Trial Tr. BB-208. Coley confessed that he “lied about a lot of stuff” during various police

interrogations. Trial Tr. BB-178, 193.

       Coley has since filed an affidavit in this case recanting much of his trial testimony and

exculpating Norman. See Doc.# 16-1. His offer of exculpatory evidence not heard at trial is

distinguished from the evidence in Coleman v. Lemke, 739 F.3d 342 (7th Cir. 2014). In Coleman,

new evidence supplied by the habeas petitioner’s codefendant formed the basis of the petitioner’s

actual innocence claim. Id. at 349. The codefendant attempted to take responsibility for the murder.

Id. However, the Court rejected the petitioner’s actual innocence claim due to a lack of credibility

from the codefendant. Id. Specifically, the codefendant was unable to present a consistent account

of his whereabouts on the date of the murder, he told inconsistent versions of his involvement in

the murder, and his accounts did not match the physical evidence at the scene. Id. at 350. His

credibility was further compromised by the fact that he was petitioner’s friend. Id. at 351. For

these reasons, the court rejected the habeas petition gateway claim of actual innocence to cure his

procedural default. Id. at 355.

       Here, this Court should accept Coley as a reliable witness. Coley is not Norman’s friend.

The two knew each other from the neighborhood. This was the extent of their relationship. Coley

presents a reliable account of the murder in his affidavit. See Doc.# 16-1. In contrast, the

prosecution failed to provide the trial court with any compelling physical evidence, besides the

fact that bullet casings from two different guns were recovered at the scene, which is entirely

consistent with Coley’s statement of events. Though Coley identified Norman as the other shooter

initially, the new evidence presented confirms that he only identified Norman because he did not

want to “snitch” on his friends that accompanied him to the scene of the shooting that night. For

these reasons, Norman’s case is readily distinguishable from Coleman.




                                                10
  Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 11 of 12 PageID #:1510




        The Schlup standard is centered around one of the most important tenets in the judicial

system: “It is far worse to convict an innocent man than to let a guilty man go free.” Schlup v.

Delo, 513 U.S. 298, 325 (1995) (quoting In re Winship, 397 U.S. 358, 372 (1970)). Norman has

firmly established that it is more likely than not that no reasonable juror would have convicted

Norman with the benefit of the new evidence. Therefore, Norman’s actual innocence claim cures

any procedural default and a hearing should be granted.

                                         III.   Conclusion

        WHEREFORE, for the foregoing reasons, this Court should grant Norman’s Habeas

Corpus Petition and schedule an evidentiary hearing regarding his claims of ineffective assistance

of counsel by means of failure to properly present evidence of innocence and for any other relief

this court finds just.

October 14, 2020                                       Respectfully submitted,

                                                       NORMAN JOHNSON

                                                       /s/ J. Damian Ortiz
                                                       Attorney for Petitioner
 J. Damian Ortiz, Director
 Lindsey M. Mirabella-Grupp, Law Student
 James C. Edwards, Law Student
 UIC John Marshall Law School
  Pro Bono Program & Clinic
 315 South Plymouth Court
 Chicago, IL 60604
 T: 312-427-2737 x 477
 Email: jdortiaz@uic.edu
 ARDC #:6243609




                                                11
  Case: 1:17-cv-03997 Document #: 46 Filed: 10/14/20 Page 12 of 12 PageID #:1511




                                     CERTIFICATE OF SERVICE

               I certify that on October 14, 2020, I electronically filed Petitioner’s Sur-reply with

the Clerk of the United States District Court for the Northern District of Illinois, Eastern Division,

using the CM/ECF system, which will automatically serve notice on counsel for respondent, a

registered CM/ECF user.



                                                        /s/ J. Damian Ortiz
                                                        J. Damian Ortiz, Director



   J. Damian Ortiz, Director
   Lindsey M. Mirabella-Grupp, Law student
   James C. Edwards, Law student
   UIC John Marshall Law School
    Pro Bono Program & Clinic
   315 South Plymouth Court
   Chicago, IL 60604
   T: 312-427-2737 x 477
   Email: jdortiz@uic.edu
   ARDC #: 6243609




                                                 12
